ORDER
Before TACHA, BALDOCK, and BRORBY, Circuit Judges.
*344By these cases, commenced in the court’s original jurisdiction, petitioner alleges numerous petty grievances against prison officials. In each case, petitioner seeks leave to proceed in forma pauperis.
The underlying pleadings are vague, rambling, replete with legalistic jargon, and characteristic of numerous papers filed previously by petitioner in other cases. Since 1980, petitioner has commenced fifty-four cases in the court’s original jurisdiction, in addition to some thirty-three appeals he has filed (See Appendix A).
The subject matter of these cases is conspicuously inappropriate for this court’s original jurisdiction. For that reason they are frivolous. Those who invoke the court’s jurisdiction are charged with both the knowledge of the limits of that jurisdiction and the rules of procedure. We conclude that petitioner has long engaged in a pattern of litigation activity which is manifestly abusive. Appropriate restriction on a litigant’s ability to commence abusive litigation in forma pauperis is within the inherent powers of the court. In re McDonald, — U.S. -, 109 S.Ct. 993, 103 L.Ed.2d 158 (1989); Cotner v. Hopkins, 795 F.2d 900 (10th Cir.1986).
Because petitioner has repeatedly abused the original jurisdiction of this court, we direct the clerk not to accept further petitions from petitioner for extraordinary writs which allege only grievances against prison officials unless the required docketing fee is paid and all other rules of procedure have been satisfied.
It is further ordered that petitioner will be allowed fifteen days from the date of this order to pay the required filing fee in each of the above cases. If petitioner fails to pay the required filing fee within the time allowed, these cases will be dismissed without further notice.
APPENDIX A
[[Image here]]
*345[[Image here]]
*346[[Image here]]